Citation Nr: 1021836	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
enlarged bladder.

2.  Entitlement to service connection for post-polio syndrome 
with peripheral neuropathy, nerves and depression, extreme 
fatigue, muscle weakness, leg cramps, sleep problems, 
headaches and breathing problems.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1968. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for post-polio 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1998  rating decision, which denied the claim 
of entitlement to service connection for an enlarged bladder, 
is final.

2.  The evidence received since the October 1998  rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for an enlarged bladder and does not raise a reasonable 
possibility of substantiating the Veteran's claim.




CONCLUSION OF LAW

The evidence received since the final October 1998  rating 
decision, which denied the claim of entitlement to service 
connection for an enlarged bladder, is not new and material, 
and thus the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms 'new' and 'material' have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented. A review of the August 2004 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial, before initially deciding those claims in a 
rating decision dated July 2005.  The timing of such notice 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims.  The 
Veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of this appeal.  

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Legal Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO most recently denied the Veteran's claim for service 
connection for an enlarged bladder in an October 1998 
decision because there was no opinion or evidence linking the 
Veteran's enlarged bladder to active service.  The Veteran 
was notified of this decision the same month.  The Veteran 
did not appeal the decision and it became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the October 1998 
decision included service treatment records and the Veteran's 
contentions.  In this regard, service treatment records do 
not indicate treatment for or complaints of an enlarged 
bladder.

The pertinent evidence added to the record since the October 
1998 rating decision consists of VA treatment records and 
Social Security records.  The Board notes that a June 2007 VA 
neurology consult indicates that the Veteran's bladder 
problems are probably coming from his (non service-connected) 
lumbar stenosis.  The Board notes that substantial evidence 
concerning the Veteran's claim for post-polio syndrome has 
been added to the Veteran's claims file since the October 
1998 rating decision; however, this evidence is not 
considered pertinent to the current claim as it offers no 
basis for allowing the Veteran's claim for an enlarged 
bladder.  In this regard, the Board additional notes that the 
Veteran presented testimony at his February 2010 Board 
hearing, but elected not to discuss the issue of his enlarged 
bladder.

After review, the Board finds that, while some new evidence 
has been received, such evidence is not material as it does 
not tend to show that the Veteran's enlarged bladder is 
related to service.  Such contention by the Veteran was 
considered in the prior denials of the claim.  Moreover, VA 
treatment records reflect only current treatment for his 
disorder with the bladder problems resulting from his lumbar 
stenosis.  No medical opinion has been received which links 
the Veteran's current enlarged bladder with active service.  
 
Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has not been received and the claim 
for service connection for an enlarged bladder is not 
reopened.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an enlarged bladder 
is not reopened, and the appeal is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

Private treatment records in the Veteran's claims file 
indicates that the Veteran had a history of childhood polio.  
Additionally, the Veteran's separation examination dated 
September 1968 indicates that he had polio and spent time in 
Bradford Hospital and Zem Zem Hospital in Erie, Pennsylvania 
with no after affects.

The Veteran now contends that his in-service treatment for 
fevers, documented during February 1968, was the onset of 
post-polio syndrome or, in the alternative, aggravated his 
post-polio syndrome.

VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the Veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

As the Veteran has identified an in-service event which could 
possibly be related to his current disability, the Board 
finds that additional medical evidence in the form of a VA 
examination is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of any pertinent records 
adequately identified by the Veteran, 
including any ongoing medical records from 
the Durham VAMC not already associated 
with the claims file.

2.  Schedule the Veteran for a VA 
examination with a qualified physician in 
order to ascertain whether the Veteran's 
has post-polio syndrome manifested by 
peripheral neuropathy, nerves and 
depression, extreme fatigue, muscle 
weakness, leg cramps, sleep problems, 
headaches and breathing problems is 
related to his in-service fevers.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  

The examiner should determine whether it 
is as least as likely as not (50 percent 
or greater probability) that the Veteran:

 1) has a current condition which is 
consistent with the Veteran's claims 
concerning post-polio syndrome; and

2) if so, if such condition was incurred 
in or is otherwise related to active 
service.

In the alternative, if the current post-
polio syndrome clearly and unmistakably 
pre-existed service, did the underlying 
disorder clearly and unmistakably  worsen 
in severity during service beyond the 
normal progress of the condition, or did 
the complaints documented during service 
represent no more than an exacerbation or 
temporary flare-up of symptoms?

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


